DETAILED ACTION
RE: Luo et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 5/23/2022 is acknowledged. New claims 46-47 have been added. Claims 10, 13, 16-19, 22-24, 26-30, 38, 39 and 42-47 are pending. Claims 1-9, 11-12, 14-15, 20, 21, 25, 31-37, 40 and 41 are canceled. Claims 10, 13, 17, 18, 22, 26, 27, 44 and 45 have been amended.
3.	Claims 10, 13, 16-19, 22-24, 26-30, 38, 39 and 42-47 are under examination.

Objections Withdrawn
4.	The objection to claims 10 and 45 for informalities is withdrawn in view of applicant’s amendments to the claims.

Rejections Withdrawn
5.	The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for being dependent from a canceled claim is withdrawn in view of applicant’s amendments to the claim.

Rejections Maintained

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10, 13, 16, 18, 19, 22-24, 30, 42, 44-45 and new claims 46-47 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. (Leukemia, 2016, 30, 484–491, epub date: 8/25/2015), in view of Iljin et al. (US 2010/0215638A1, pub. date: 8/26/2010) and Hammond et al. (US2017/0015758A1, pub. date: 1/19/2017, effectively filed date: 1/21/2014).
8.	Claims 10, 13, 16, 18, 19, 22-24, 30, 38, 39, 42-45 and new claims 46-47 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. (Leukemia, 2016, 30, 484–491, epub date: 8/25/2015), in view of Iljin et al. (US 2010/0215638A1, pub. date: 8/26/2010) and Hammond et al. (US2017/0015758A1, pub. date: 1/19/2017, effectively filed date: 1/21/2014), further in view of Li et al. (US 8,735,553, date of patent: 5/27/2014). 
9.	Claims 10, 13, 16-18, 19, 22-24, 30, 42, 44-45 and new claims 46-47 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. (Leukemia, 2016, 30, 484–491, epub date: 8/25/2015), in view of Iljin et al. (US 2010/0215638A1, pub. date: 8/26/2010) and Hammond et al. (US2017/0015758A1, pub. date: 1/19/2017, effectively filed date: 1/21/2014), further in view of Deisting et al. (PLoS ONE, 2015, 10(10): e0141669, pages 1-16, copy attached to the office action mailed on 2/25/2021) and Kufer et al. (WO2004106383A1, pub. date: 12/9/2004, copy attached to the office action mailed on 2/25/2021).
10.	Claims 10, 13, 16, 18, 19, 22-24, 26-30, 42, 44-45 and new claims 46-47 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. (Leukemia, 2016, 30, 484–491, epub date: 8/25/2015), in view of Iljin et al. (US 2010/0215638A1, pub. date: 8/26/2010) and Hammond et al. (US2017/0015758A1, pub. date: 1/19/2017, effectively filed date: 1/21/2014), further in view of NCT01736943 (first posted 11/26/2012) and Tang et al. (AACR; Cancer Res 2015, 75(15 suppl), abstract 4692, copy attached to the office action mailed on 2/25/2021). 

Applicant’s Arguments:
	The response states that the claimed subject matter is based on the Applicant's finding that adding a bispecific T cell engager ex vivo, in the control group and immune checkpoint inhibitor treatment group (where both groups contain patient's tumor cells), allows the best read-out of patient's tumor responsiveness to an immune checkpoint inhibitor (by itself or with another antitumor drug), and if the patient is deemed to be responsive to the immune checkpoint inhibitor (by itself or with another antitumor drug), it is administered to the patient (by itself or with another antitumor drug). The claims specify that "another antitumor drug" to be tested and administered to the patient is any one of the group recited therein, or combination thereof (where the group does not include a bispecific T cell engager or BiTE). The combination of the references cited in the Office Action does not teach or suggest the claimed subject matter. Krupka relates to enhancement of the anti-AML effect of a CD3/C33 BiTE by blocking the PD-1/PD-L1 interaction, i.e., a potential combination therapy of the BiTE with an anti-PD-1 or anti-PD-L1 antibody. Thus, Krupka merely suggests using BiTE (a bispecific T cell engager) as a drug in combination with PD-1/PD-L1 blockade (an immune checkpoint inhibitor) to treat AML cancer. The pending claims do not require administering any bispecific T cell engager (or 10264893150 v1Attorney Docket No. BEIG-016/01US 317697-2104BiTE) to the patient, much less in combination with an immune checkpoint inhibitor. Thus, the combinatorial BiTE/anti-PD-1/PD-L 1 approach suggested by Krupka is not relevant to the pending claims. Iljin, Hammond, Li, Diesting, Kufer, the NCT study and/or Tang do not remedy the deficiencies of Krupka. 
Iljin is only relevant to the extent it teaches testing an agent for usefulness in the treatment of prostate cancer (see Office Action at p. 6, 2nd full para.). Iljin does not teach or suggest how to test an immune checkpoint inhibitor for usefulness before administering the immune checkpoint inhibitor to the patient. It certainly does not teach or suggest, inter alia, the use of a bispecific T cell engager ex vivo, in the presence of tumor cells in control and treatment groups, to induce T cell activation for the purpose of predicting the clinical response of a patient to an immune checkpoint inhibitor. 
Similar to Krupka, Hammond relates to maximizing CEA/CD3-bispecific T-cell-engaging (BiTE) antibody-mediated cytotoxicity by early blockade of the PD1/PD-L1 pathway (see, e.g., Example 1). Hammond reports co-culture of T cells and tumor cells in the presence of BiTE and anti-PD-1 and anti-PD-L1 antibodies (Id.). Thus, similar to Krupka, Hammond merely suggests 11264893150 v1Attorney Docket No. BEIG-016/01US 317697-2104using BiTE (a bispecific T cell engager) as a drug in combination with PD-1/PD-L1 blockade (an immune checkpoint inhibitor) to treat cancer. 
Neither Diesting nor Kufer remedy the deficiencies of the other cited references. Diesting discloses that PD-L1 has some inhibitory effect on BiTE- induced cell lysis, and that this decreased lysis can be reversed by an antagonistic anti-PD-L1 antibody (see pp. 8-9). Similar to Krupka and Hammond, Diesting further suggests investigating whether BiTE antibody constructs can be used together with a blockade of immune evasion (see pp. 12-13). Kufer merely discloses specific examples of bispecific T cell engagers including bispecific T cell engager of SEQ ID NO:20, which the Office Action states is identical to SEQ ID NO:1 in the instant application. Regardless, neither Attorney Docket No. BEIG-016/01US 317697-2104Diesting nor Kufer teach or suggest the method specified in the independent claims for the same reasons as those already articulated above. 
Li merely discloses detecting T cell activation by detecting IFN gamma secretion, and that the presence of an anti-PD-1 antibody in the co-culture of PBMCs and HEK293/OS8/PD-L1 cells resulted in an increase in IFN gamma secretion (see, e.g., Example 4). Regardless, Li does not teach or suggest the method specified in the independent claims for the same reasons as those already articulated above. 
Neither the NCT study nor Tang remedy the deficiencies of the other cited references. The NCT study relates to treating AML patients with bortezomib and doxil. Tang relates to BGB-283, a raf kinase and EGFR dual inhibitor, reporting that it displays a potent antitumor activity. These references merely relate to use of other antitumor drugs to treat cancer. 
In view of the above, Iljin, Hammond, Li, Diesting, Kufer, the NCT study and/or Tang do not cure the deficiencies of Krupka. At least for the foregoing reasons, each of the rejections under 35 U.S.C. §103 should be withdrawn. 
14 Response to Arguments
	Applicant’s arguments have been considered but are not persuasive. The instant claims recite the term “comprising” (see line 4 of independent claims 10 and 45), as such the claimed method does not preclude a further step of administering the bispecific T-cell engager to the patient. New claims 46 and 47 recite “wherein the administering step (f) does not include administering the bispecific T-cell engager”. Although the step (f) does not include administering the bispecific T-cell engager, the method does not preclude a further step (e.g. step (g)) of administering the bispecific T-cell engager to the patient in view of the recitation of the term “comprising”. 
Regarding to the limitation of dividing the culture into a control group and a treatment group (where both groups contain patient's tumor cells), Kurpka teaches culturing the mononuclear cells (PBMCs) which comprise both tumor cells and effector cells (T cells and NK cells), contacting the culture with AMG 330 (a CD33/CD3 BiTE antibody) in the absence of a PD1/PD-L1 blocking antibody (control group), and in the presence of a PD1/PD-L1 blocking antibody) (a treatment group), detecting tumor cell lysis, and the amount of IFN[Symbol font/0x67] secretion (page 485 and Fig. 5). Hammond et al. teaches co-culture of human T cells and CEA expressing colorectal tumors in the presence of MEDI-565 (CEA-BiTE) (a control group) (see, e.g., FIG. 5), and repeating these experiments in the presence of anti-PD1 and anti-PD-L1 antibodies (a treatment group) ([0302]). Although Krupka or Hammond does not specifically teach that the
control group and treatment group are formed by dividing a co-culture comprising
effector cells, a bispecific T-cell engager and tumor cells from the patient. These deficiencies are made up for in the teachings of Ilgin et al.
Ilgin et al. teaches a method for testing an agent for usefulness in the treatment of prostate cancer, said method comprising the steps of: a) dividing a sample, drawn from the patient and/or comprising prostate cancer cells, in aliquots, b) separately maintaining all sample aliquots in the presence of different test agents, c) comparing the expression of at least one biomarker in each of the aliquots, and d) selecting as agent one that reverses the expression of said biomarker (claim 11). 
It would have been prima obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use aliquots of a sample obtained from the patient as a control group and a treatment group for testing the effect of PD-1/PD-L1 blocking antibody in view of Ilgin. One would have been motivated to do so because results from aliquots of a sample obtained from the patient would provide accurate information specific to the patient. One would have had a reasonable expectation of success because Iljin teaches dividing a patient sample into aliquots and testing the effects of different drugs on the aliquots. 
For the foregoing reasons, the rejections are deemed proper and are therefore maintained.

Conclusion
11.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643